DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 12/5/2014:
Claims 1-4 and 6-16 are pending in the current application.  Claim 1 is amended and Claim 5 is cancelled.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1-4 and 6-16 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-4 and 6-16.
	Independent Claim 1 recites a polymer electrolyte comprising a polymer represented by Formula 1 or Formula 2 (see below).

    PNG
    media_image1.png
    613
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    660
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    404
    564
    media_image3.png
    Greyscale

3) links the phenyl groups) because while Chen does teach a strikingly similar configuration to Formula 2 (see Formula II of Chen), there are added monomeric components to those claimed within the broad disclosure of Chen. The claimed polymer material is represented by Formula 1 or Formula 2, which does not permit for additional components than those that are claimed.  That is, a polymer having additional monomers within Formula 1 could not then be the polymer represented by Formula 1, but would rather be a different material. 
Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-4 and 6-16 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729